Citation Nr: 9906020	
Decision Date: 03/04/99    Archive Date: 03/11/99

DOCKET NO.  94-49 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Jonathan E. Taylor, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1942 to 
November 1945.  The appellant is the veteran's widow.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an April 1994 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO).

The appellant appeared at a hearing held at the RO on October 
3, 1994.  A transcript of that hearing has been associated 
with the record on appeal.


REMAND

The veteran died on September [redacted], 1993, at the age of 
seventy-two.  According to a certificate of death, the 
immediate cause of death was acute myocardial infarction due 
to generalized atherosclerosis.  Emphysema was listed as a 
significant condition contributing to death but not resulting 
in the underlying cause of the veteran's death.  An autopsy 
was not performed.  At the time of his death, the veteran was 
service connected for a right total knee arthroplasty, 
traumatic encephalopathy, appendectomy, and history of 
fracture of the right radius.

In a November 29, 1993 letter, Pink L. Folmar, Jr., M.D., 
wrote that he had treated the veteran since the late 1970s 
for severe chronic obstructive pulmonary disease with 
emphysema, coronary artery bypass surgery, severe lumbar 
osteoarthritis and disc disease, and lumbar effusion times 
two with progress pain and stiffness in the right knee.  He 
noted that the veteran underwent total right knee replacement 
on May 20, 1993 and had a downhill course from that point 
onward with persistent pain requiring nine epidurals and 
placement of a continuous epidural catheter in the lumber 
area, which was removed shortly after placement because of 
patient discontent.  The veteran took narcotic pain relievers 
and continued to have pain.  Dr. Folmar added that, on June 
5, 1993, the veteran was treated for congestive heart failure 
and, from that point onward, had much more difficulty 
breathing.

Dr. Folmar opined that the veteran's respiratory and cardiac 
status were fairly stable until he had his knee surgery in 
May 1993 and that the strain, as well as the need for 
recurrent epidural blocks and the increasing need for pain 
medications, exacerbated his heart and lung conditions, which 
precipitated his demise.

On December 7, 1993, George M. Hill, M.D., stated that the 
appellant underwent a total knee replacement, which improved 
the range of motion of the appellant's knee and lessened the 
pain that the appellant experienced but that the appellant 
continued to experience knee pain.

Dr. Hill opined that the strain related to continued pain in 
the veteran's knee and the surgical procedures that had to be 
done to try to relieve the pain, along with the multiple 
procedures such as epidural blocks and physical therapy did 
"probably indeed contribute to the failure of the veteran's 
heart.

On September 27, 1994, Dr. Folmar explained that he had been 
the veteran's primary care physician from October 1985 to 
September 1993.  He opined that the intense pain of the 
veteran's right knee and the attempts to relieve that pain 
resulted in the veteran's rapid and progressive decline 
following his May 1993 surgery with severe strain on his 
heart and lung systems resulting ultimately in the veteran's 
death.

Under the pertinent statutes and regulations, service 
connection may be established for the cause of a veteran's 
death when a service-connected disability "was either the 
principal or a contributory cause of death."  38 C.F.R. 
§ 3.312(a) (1997); see 38 U.S.C.A. § 1310 (West 1991); see 
also 38 U.S.C.A. §§ 1110, 1112 (West 1991 & Supp. 1997) 
(setting forth criteria for establishing service connection).  
A service-connected disability is the principal cause of 
death when that disability, "singly or jointly with some 
other condition, was the immediate or underlying cause of 
death or was etiologically related thereto."  38 C.F.R. 
§ 3.312(b) (1997).  A contributory cause of death must be 
causally connected to the death and must have "contributed 
substantially or materially" to death, "combined to cause 
death," or "aided or lent assistance to the production of 
death."  38 C.F.R. § 3.312(c)(1) (1997).  See generally 
Harvey v. Brown, 6 Vet. App. 390, 393 (1994).  Therefore, 
service connection for the cause of a veteran's death may be 
demonstrated by showing that the veteran's death was caused 
by a disability for which service connection had been 
established at the time of death or for which service 
connection should have been established.

The appellant's claim is well grounded.  The veteran was 
service connected for a right knee total arthroplasty.  Dr. 
Folmar has opined that the appellant's right knee disability 
resulted in the veteran's death.

Although Dr. Folmar based his opinion on his treatment of the 
appellant, medical records from Dr. Folmar have not been 
associated with the appellant's claims folder.  Accordingly, 
a remand is in order.

Once all of the medical evidence has been obtained, a review 
of the record should be undertaken by a specialist in 
cardiology in order to determine what relationship may exist 
between the veteran's service-connected disabilities and his 
death.

Accordingly, this case is REMANDED for the following action:

1.  The RO should secure the necessary 
release and obtain the medical records 
from Dr. Folmar.

2.  The RO should then readjudicate the 
issue of service connection for the cause 
of the veteran's death with consideration 
given to all of the evidence of record.

If any benefit sought on appeal, for which a notice of 
disagreement has been filed, remains denied, the appellant 
and her representative should be furnished a supplemental 
statement of the case and given the opportunity to respond 
thereto.  Thereafter, the case should be returned to the 
Board, if in order.

The appellant need take no action until otherwise notified, 
but she and/or her representative may furnish additional 
evidence and argument while the case is in remand status.  
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. 
Brown, 8 Vet. App. 109,112 (1995).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the Ros to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

SEE FOLLOWING PAGE FOR SUBSCRIPTION AND NOTICE OF APPELLATE 
RIGHTS


		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

